Case 3:19-cv-00281-MHL Document 18 Filed 08/19/20 Page 1 of 2 PagelD# 111

RONALD N. E.,

Plaintiff,

Vv.

ANDREW M. SAUL,
Acting Commissioner of Social Security,

Defendant.

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

Civil Action No. 3:19cv281

 

FINAL ORDER

This matter comes before the Court on the July 31, 2020 Report and Recommendation

(the “R&R”) issued by the Honorable Elizabeth W. Hanes, United States Magistrate Judge.

(ECF No. 17.) The R&R recommends that, because substantial evidence supports the

conclusions of the Administrative Law Judge (“ALJ”), the ALJ did not err in finding that

Plaintiff's physical conditions proved inconsistent with his subjective complaints. (R&R 11-13,

ECF No. 17.) The R&R further explains that the record supports the ALJ’s conclusions

regarding Plaintiff's Residual Functional Capacity. (R&R 15-20.) No objections to the R&R

have been filed and the time to do so has expired.

Finding no error, the Court:

(1)

(2)
(3)
(4)
(5)

ADOPTS the findings and recommendations as set forth in the R&R, (ECF
No. 17);

DENIES Plaintiff's Motion for Summary Judgment, (ECF Nos. 12, 13);
GRANTS Defendant's Motion for Summary Judgment, (ECF No. 15);
AFFIRMS the final decision of the Commissioner; and,

DIRECTS the Clerk to CLOSE this case.
Case 3:19-cv-00281-MHL Document 18 Filed 08/19/20 Page 2 of 2 PagelD# 112

Let the Clerk send a copy of this Order to all counsel of record.

Itis SO ORDERED.

 

| # L
M. Hanna dS
United States District Judge
Date: Av. ) > 4, 2020

Richmond\Wirginia
